IN THE COURT OF APPEALS OF IOWA

                                   No. 20-1466
                            Filed November 23, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CEERON TEARRENCE WILLIAMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



      Ceeron Williams challenges the sufficiency of the evidence supporting his

criminal convictions. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee.



      Considered by Mullins, P.J., and May and Ahlers, JJ.
                                           2


MULLINS, Presiding Judge.

         Ceeron Williams challenges the sufficiency of the evidence supporting his

convictions of assault with intent to inflict serious injury, intimidation with a

dangerous weapon with intent to injure or provoke, and willful injury causing

serious injury.1 He argues the evidence was insufficient to prove he was the

shooter in the incident resulting in his convictions, highlighting the impairment of

the witnesses to the crime and the alleged depletion of their recollections over the

passage of time.

         Challenges to the sufficiency of the evidence are reviewed for corrections

of errors at law. State v. Albright, 925 N.W.2d 144, 150 (Iowa 2019). The court

views “the evidence ‘in the light most favorable to the State, including all

reasonable inferences that may be fairly drawn from the evidence.’” State v. Ortiz,

905 N.W.2d 174, 180 (Iowa 2017) (quoting State v. Huser, 894 N.W.2d 472, 490

(Iowa 2017)). All evidence is considered, not just that of an inculpatory nature.

See Huser, 894 N.W.2d at 490. “[W]e will uphold a verdict if substantial evidence

supports it.” State v. Wickes, 910 N.W.2d 554, 563 (Iowa 2018) (quoting State v.

Ramirez, 895 N.W.2d 884, 890 (Iowa 2017)). “Evidence is substantial if, ‘when

viewed in the light most favorable to the State, it can convince a rational [fact finder]

that the defendant is guilty beyond a reasonable doubt.’” Id. (quoting Ramirez,

895 N.W.2d at 890). Evidence is not rendered insubstantial merely because it

might support a different conclusion; the only question is whether the evidence

supports the finding actually made. See Brokaw v. Winfield-Mt. Union Cmty. Sch.



1   The district court merged count one into count three.
                                           3

Dist., 788 N.W.2d 386, 393 (Iowa 2010).           In considering a sufficiency-of-the-

evidence challenge, “[i]t is not the province of the court . . . to resolve conflicts in

the evidence, to pass upon the credibility of witnesses, to determine the plausibility

of explanations, or to weigh the evidence; such matters are for the [fact finder].”

State v. Musser, 721 N.W.2d 758, 761 (Iowa 2006) (quoting State v. Williams, 695

N.W.2d 23, 28 (Iowa 2005)).

       On our review, we agree with the State that the video and investigatory

evidence, together with eyewitness testimony, when viewed in the light most

favorable to the State, as it must be, was sufficient to allow a rational jury to

conclude Williams was the culprit. We affirm without further opinion pursuant to

Iowa Court Rule 21.26(1)(a), (b), (c), and (e).

       AFFIRMED.